                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 SAVANNAH DIVISION

NATIONAL UNION FIRE INSURANCE      )
COMPANY OF PITTSBURG, PA,          )
                                   )
          Plaintiff,               )
                                   )
     v.                            )                    CV 419-247
                                   )
THE DAVEY TREE EXPERT COMPANY; )
WOLF TREE, INC.; MARJORIE CONNER; )
CHRISTOPHER BRANCH; and OSCAR      )
CRUZ,                              )
                                   )
          Defendants.              )
                              _________

                                        ORDER
                                        _________

       The Court GRANTS the parties’ Joint Motion to Modify Scheduling Order. (Doc.

no. 47.) The parties shall have through and including April 3, 2020, to hold the required

26(f) Conference and file the 26(f) Report, in response to which the Court will issue a

scheduling order setting discovery and motions deadlines.

       SO ORDERED this 14th day of February, 2020, at Augusta, Georgia.
